Exhibit 10.11

***CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT
HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION***

MASTER SUPPLY CONTRACT FOR SOLAR CELLS

effective 18 May 2006, between

 

1.   

Q-Cells Aktiengesellschaft

Guardianstraße 16

06766 Thalheim

   - referred to hereafter as “Q-Cells” -    and    2.   

PowerLight Corporation

2954 San Pablo Avenue

Berkeley, California 94705

      USA    - collectively with its subsidiaries,
referred to hereafter as “PowerLight” -

Preamble

Both parties operate in the photovoltaics sector, however in different fields of
activity. PowerLight produces, sells and installs solar modules. Q-Cells
operates in the photovoltaic cell manufacturing sector. Both parties seek to
collaborate on a long-term and mutually beneficial basis. It is the express aim
of both parties to achieve joint innovations through cooperation, including the
exchange of know-how, in order to introduce cost reductions and/or use
increases.

With these aims in mind, the parties complete and hereby agree to the following:

Supply Contract (the “Contract”):

 

§1. Object of the Contract

 

(1) Q-Cells agrees to supply PowerLight with cells on a firm commitment basis.
The technical specifications of the cells to be supplied are contained in
Schedule 1 (the “Cells”). The minimum quantities guaranteed to be supplied by
Q-Cells over specified periods are set forth in Section 3 and Schedule 2 (Tables
2.1. & 2.2.). Q-Cells reserves the right to improve the products and introduce
changes as a result of these improvements; provided it informs PowerLight at
least three (3) months in advance of implementing such changes. As the Cell
classes improve, Q-Cells will continue to make available to PowerLight Cells
from three adjacent cell classes. Unless otherwise agreed to by PowerLight, the
average efficiency of the Cells (or the efficiency of the middle Cell class)
will always exceed the Gaussian mean of Q-Cell’s production. It is the
expectation of the parties that the average efficiency of the Cells will
increase over time.

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

(2) Q-Cells agrees to sell to PowerLight at least the quantity of Cells required
under Sections 3, 4 and Schedule 2. Subject to the provisions of this Contract,
PowerLight undertakes to pay the agreed purchase price and take delivery of the
Cells on a firm commitment basis, guaranteed to be purchased in at least the
quantities for the specified periods set forth in Sections 3, 4 and Schedule 2.

 

(3) The sole and exclusive penalties for failure of Q-Cells or PowerLight to
fulfill its firm commitment obligations set forth in Sections 3 and 4 are
described in Section 10 (and the other Sections expressly cross referenced
therein); provided, however, that payment of such penalties shall not eliminate
a party’s obligation to fulfill its annual firm commitment obligations (such
that this Contract shall, for purposes of the annual firm commitment
obligations, remain a full “take or pay” obligation).

 

(4) The parties agree that commencing 2008 Q-Cells may propose to PowerLight
that up to thirty percent (30%) of the Cells delivered under this Contract be
provided in module format. PowerLight and Q-Cells retain sole and absolute
discretion whether and on what terms to accept such a modification. In the
absence of any written agreement implementing this arrangement, the Contract
shall continue unaffected.

 

§2. Effective Date, Term, Termination,

 

(1) This Contract comes into effect on signing by both parties.

 

(2) The Contract has a fixed term until 31.12.2011. During this term, except to
the extent provided in the next sentence, neither of the contractual parties may
terminate the Contract without good cause. Notwithstanding the foregoing,
PowerLight may terminate this Contract early without good cause with a 9 month’s
notice prior to 31.12.2010 with termination effective as of 01.01.2011. In the
event PowerLight does not exercise such early termination right, this Contract
may be terminated without good cause by either party with a 9 months’ written
notice prior to 31.12.2011 with termination effective as of 01.01.2012. Should
this Contract not be terminated, it shall be automatically extended for one year
renewal periods. In all subsequent years, the required notice period in order
for either party to cancel automatic renewal shall be 9 months prior to 31.12 of
the current year. Unless otherwise agreed by the parties, the annual firm
commitment quantities for any renewal year shall be the same as the prior year’s
actual quantities.

 

(3) Subject to the provisions of this clause (3), either party may terminate
this Contract for good cause upon the other party’s material breach of this
Contract, which breach remains uncured after thirty (30) days’ written notice to
the breaching party. In the event one party breaches this Contract as a result
of its failure to fulfill its firm commitment obligations described in Sections
3, 4 and Schedule 2, the non-breaching party shall not be entitled to terminate
this Contract solely as a result of such breach. Instead, subject to
Section 1(3), the sole and exclusive remedies for the non-breaching party for
such breach shall be limited to its collection of the penalties described in
Section 10 (including the other Sections expressly cross-referenced therein);
provided, however, that payment of such penalties shall not eliminate a party’s
obligation to fulfill its annual firm commitment obligations (such that this
Contract shall, for purposes of the annual firm commitment obligations, remain a
full “take or pay” obligation). In addition, the parties acknowledge that, to
the extent permitted by Sections 5 and 6, Q-Cells may postpone or reduce,
respectively, its delivery commitments without giving rise to a breach claim
(such events being governed by the terms of such Sections 5 and 6).

 

(4) Any termination or other declaration according to this § 2 shall be made in
writing.

 

2

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

§3. Annual Supply Quantities

 

(1) The minimum annual supply quantities in accordance with Schedule 2 Table 2.1
apply for the calendar years 2006-2011.

 

(2) Subject to adjustments permitted under Section 4(2)(b), 7(4), and Schedule
2, the annual firm commitment quantities shall only be increased or decreased if
both parties agree in writing to establish such deviation as a firm commitment
obligation for such year. Any party wishing to propose such a deviation shall
inform the other party in writing at least nine (9) months prior to the start of
the year in which the deviation is requested.

 

§4. Distribution of Monthly Supply Quantities Throughout the Year

 

(1) The monthly minimum supply quantities throughout the year 2006 is stipulated
in Schedule 2 Table 2.2.

 

(2) From 2007 on, the minimum monthly supply quantities shall be distributed
throughout the calendar year as follows:

 

  a) PowerLight shall provide Q-Cells with a written monthly supply schedule
(including identifying product class/bin as defined in Schedule 2 Table 2.1) and
delivery dates for the subsequent calendar year at least 3 months before the end
of each calendar year (“Annual Forecast”). Q-Cells shall confirm this Annual
Forecast within two weeks or suggest a different monthly distribution of the
annual minimum supply quantity. Should PowerLight not agree to the suggestion,
and should no agreement be reached within a further 2 weeks, an equal monthly
distribution of the supply quantities shall be bindingly agreed as the Annual
Forecast. PowerLight shall issue purchase orders at least forty-five (45) days
prior to the start of a calendar quarter reflecting the monthly supply schedule
(including identifying product class/bin as defined in Schedule 2 Table 2.1) and
delivery dates for the applicable calendar quarter. Q-Cells shall acknowledge
the purchase order within two weeks of receipt. In the event PowerLight fails to
timely issue a purchase order for a quarter, the parties agree that PowerLight
will be deemed to have ordered the quantity for such quarter based on the
previously agreed Annual Forecast. The delivery dates set forth in acknowledged
purchase orders are referred to herein as “Delivery Deadlines”.

 

  b) Either party may request increases or decreases of a month’s firm
commitment quantity established under Section 4(2)(a) by up to eight percent
(8%) of the previously agreed quantity for such month, subject to the written
consent of the other party. Should one or both of the parties request such an
alteration of the monthly supply schedule for any calendar quarter, PowerLight
and Q-Cells shall coordinate the supply schedule by a mutually agreed purchase
order, using commercially reasonable efforts to do so at least sixty (60) days
before the beginning of such quarter. Unless otherwise agreed by the parties,
the annual minimum supply quantity described in Section 3 para. 1 shall be
increased or decreased by the amount of any monthly quantity changes implemented
under this Section 4(2)(b).

 

  c) Unless otherwise agreed, Q-Cells is only obliged to fulfil orders if
PowerLight follows the procedures described above.

 

3

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

§5. Cell Classes, Initial Production Phase

 

(1) Unless otherwise mutually agreed, all cells delivered to PowerLight will be
of Optical Sorting Criteria A as defined in Schedule 1. For individual
shipments, Q-Cells reserves the right to replace one ordered Cell class listed
on Schedule 2 with delivery of other Cells listed in column A of Schedule 1; so
long as the minimum average efficiency for all Cells received by PowerLight over
a rolling three month period remains at or above the average nominal efficiency
described in Schedule 2. Q-Cells will notify PowerLight of any such replacement
as part of its acknowledgment of the applicable purchase order. The price of
such other new class of Cells shall be determined in accordance with Schedule 4.

 

(2) During the initial production phase of a new production line and in the
event that unexpected technical problems should occur during the initial
production phase, Q-Cells’ further reserves the right, upon three (3) months’
written notice to PowerLight, to postpone the agreed supply quantities by no
more than (a) three (3) months after the valid scheduled delivery date and
(b) ten percent (10%) of Q-Cells’ minimum supply commitment for the affected
period. The quantity postponed shall be identified by Q-Cells and shall be based
on the proportional ratio of the scheduled delivery to the scheduled total
production per month. In such event, unavailable supply quantities shall be
postponed and delivered subsequently (subject to the limitations above) until
the technical problems have been solved. Q-Cells aims to observe the agreed
supply quantities. PowerLight may request information showing that all Q-Cells
customers are treated equally in the event of postponement under this
Section 5(2). In addition, PowerLight may require an audit of the Q-Cells’
supporting documentation verifying this fact. Any such audit shall be performed
by an independent arbitrator of the Berlin Chamber of Commerce who shall be
granted access, under a confidentiality agreement, to all relevant documentation
it reasonably requests for such verification.

 

§6. Wafer Shortages

 

(1) Should, despite all reasonable efforts, a shortage of wafers occur due to
Q-Cells’ situation with its own suppliers and should Q-Cells no longer be
capable of delivering the full agreed supply quantities to all customers,
provided they do not provide wafers or silicon for Q-Cells’ production of cells,
Q-Cells has the right to reduce the supply quantities agreed with PowerLight.
The reduction shall thereby only be made in proportion to the decrease in the
production quantity of cells for which the customers have not provided wafers or
silicon. PowerLight may request information showing that the same percentage
reduction is applied to all Q-Cells customers that have not provided wafers or
silicon. In addition, PowerLight may require an audit of the Q-Cells’ supporting
documentation verifying this fact. Any such audit shall be performed by an
independent arbitrator of the Berlin Chamber of Commerce who shall be granted
access, under a confidentiality agreement, to all relevant documentation it
reasonably requests for such verification.

 

(2) Should the shortage of wafers mean that Q-Cells is forced to reduce the
agreed supply quantities, Q-Cells shall inform PowerLight of this fact at least
one month before the agreed delivery date. PowerLight shall be entitled, in its
discretion, to reduce PowerLight’s minimum quantity of Cells to be purchased in
the applicable year of delivery under Schedule 2 by the quantity of Cells
reduced under this Section 6 (without incurring any liquidated damages or other
penalty). In this event, PowerLight has the right to provide an appropriate
number of wafers up to 2 weeks before the agreed delivery date.

 

4

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

(3) Q-Cells informs the PowerLight that wafer supply situation in the year 2007
could probably be dominated by stronger uncertainties than in the years before
and after.

 

§7. Delivery Units, Packaging, Costs, Place of Delivery

 

(1) Q-Cells agrees to ship Cells to PowerLight (or PowerLight’s ModCo designee)
on the following shipment terms: Ex-works (EXW) (Incoterms 2000) Q-Cells
manufacturing facilities in Thalheim.

 

(2) Delivery units and stipulations on packaging are regulated in Schedule 3.

 

(3) Place of delivery is Thalheim. Should Q-Cells dispatch the delivery item to
another location at PowerLight’s request, then (consistent with EXW) the risk of
loss shall be transferred to the relevant PowerLight entity taking delivery of
the Cells as soon as Q-Cells has delivered the delivery item to the transport
company, the carrier or any other individual or institution selected to carry
out the transport.

 

(4) Q-Cells shall deliver the monthly quantity of Cells no later than the
Delivery Deadlines (as defined in Section 4).

 

§8. Prices

 

(1) The prices for Cells to be supplied in 2006 is stipulated in Schedule 4. The
agreed mechanism for establishing prices for the Cells to be supplied for all
years following 2006 is stipulated in Schedule 4.

 

(2) All such prices are eligible for a two percent (2%) sconto in accordance
with Section 9(2). In addition, any time during this Contract term that Q-Cells
is able to reduce the thickness of its solar cells, it shall promptly notify
PowerLight of the same in writing and all subsequent deliveries of Cells to
PowerLight shall be subject to a price reduction as follows: for each ten
(10) micron reduction in Cell thickness over the current Cell thickness as of
the date of this Contract, all affected Cell prices otherwise applicable shall
be reduced by *** based on the 200µm cells.

 

§9. Conditions of Payment

 

(1) Prices in this Contract and all schedules hereto are stated in U.S. Dollar
currency and are valid ex factory, plus statutory value-added tax, if
applicable. If there are unforeseen import or export tax increases, the parties
will use good faith efforts to mutually agree on a reasonable solution.

 

(2)

After each delivery completed under this Contract, Q-Cells shall send a separate
invoice, including item numbers, in duplicate, accompanied by a bill of lading
or express receipt. Subject to the foregoing, PowerLight shall pay Q-Cells all
properly invoiced amounts for Cells accepted by PowerLight within *** following
issuance of the Q-Cells invoice (“Payment Due Date”); provided that the payment
otherwise due shall be reduced by *** if PowerLight makes payment within ***
following issuance of Q-Cells’ invoice. The parties shall make good faith
efforts to periodically consider increasing the payment terms. PowerLight may
elect to pay Q-Cells up to *** following the applicable Payment Due Date,
incurring interest at the rate of zero point six seven percent (0.67%) per month
after such Payment Due Date; provided that PowerLight provides a letter of
credit

 

5

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

 

or a bank guarantee supporting its payment obligation. Notwithstanding anything
to the contrary, the interest hereunder shall not exceed the highest rate
permitted by applicable law. PowerLight’s credit limit shall be adequate to
support the payment terms in this Section 9(2) in light of the delivery schedule
established under Section 4.

 

(3) PowerLight is only entitled to offsetting or recoupment rights if its
counterclaims are legally established, uncontested or acknowledged by Q-Cells.

 

§10. Default

 

(1) Any defaults on the part of PowerLight in ordering or accepting the Cells in
accordance with the delivery type agreed in § 7 para. 1 (i.e. Ex-Works Thalheim)
shall not alter the Payment Due Date of the purchase price for the respective
delivery in accordance with § 9.

 

(2) In the event PowerLight does not take delivery of its monthly order
commitments set forth in the supply schedule described in Section 4, it shall
pay Q-Cells late delivery penalties at a rate of *** of the gross purchase price
of the Cells not taken by PowerLight *** following the Delivery Deadline, up to
a maximum of *** of such purchase price; provided that such penalties shall
cease accruing upon any election by Q-Cells to cancel its delivery obligation as
permitted by this paragraph further below. Such penalties shall be paid by
PowerLight within *** after they become applicable and PowerLight receives
Q-Cells’ written demand for payment. Notwithstanding anything in this Contract
to the contrary, Q-Cells shall be entitled in its discretion, commencing
forty-five (45) days following the Delivery Deadline, to cancel its delivery
obligation to PowerLight and reduce Q-Cells’ minimum quantity of Cells to be
purchased in the applicable year of delivery under Schedule 2 by the quantity of
Cells for which PowerLight does not take delivery under this Section 10(2)
(without incurring any liquidated damages or other penalty).

 

(3) In the event that Q-Cells falls into default with the delivery of the
minimum monthly quantity commitments, Q-Cells will pay PowerLight late delivery
penalties at a rate of one percent (1%) of the gross purchase price of the
undelivered Cells *** following the Delivery Deadline, up to a maximum of ***;
provided that such penalties shall cease accruing upon any election by
PowerLight to cancel its order as permitted by this paragraph further below.
Such penalties shall be paid by Q-Cells within thirty (30) days after they
become applicable and Q-Cells receives PowerLight’s written demand for payment.
Notwithstanding anything in this Contract to the contrary, PowerLight shall be
entitled in its discretion, commencing forty-five (45) days following the
Delivery Deadline, to cancel its order and reduce PowerLight’s minimum quantity
of Cells to be purchased in the applicable year of delivery under Schedule 2 by
the quantity of Cells set forth in any order cancelled under this Section 10(3)
(without incurring any liquidated damages or other penalty).

 

(4) If PowerLight is in payment default, prior to Q-Cells asserting its
Eigentumsvorbehalt rights under Section 16, it shall provide PowerLight two
written notices of its intention to exercise such rights, each of which shall
provide at least seven (7) days’ prior notice.

 

(5) Subject to Section 1(3), the sole and exclusive penalties for failure of
Q-Cells or PowerLight to fulfill its annual or monthly firm commitment
obligations set forth in Sections 3, 4 and Schedule 2 are described in Sections
7, 9 and 10.

 

6

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

(6) Neither party may make any claims for damages due to indirect or
consequential costs beyond the stipulations on damages agreed in this Contract.

 

§11. Agreed Quality of the Cells

 

(1) The Cells supplied shall have such a quality that they achieve at least 90%
of the performance specified for each Cell type in the data sheets and technical
specifications in accordance with Schedule 1 for the length of 10 years
following delivery. The specified values stipulated in Schedule 1 represent 100%
of the minimum performance agreed by Q-Cells, assuming correct transport,
storage, further processing and handling.

 

(2) Q-Cells shall regularly have the minimum performance of the Cells specified
in the data sheets reviewed by independent, worldwide recognized institutions
(the “Testing Agency”). PowerLight may periodically send Cells it receives to
the Testing Agency for verification testing. If there is a discrepancy between
Q-Cells and the Testing Agency measurement data in excess of the tolerance
limits of the Testing Agency, Q-Cells will set up a project together with the
Testing Agency in order to evaluate how the calibration difference occurred. If
Q-Cells cell calibration is not aligned with the Testing Agency’s measurement
results, Q-Cells shall demonstrate the reasons for the calibration difference to
PowerLight and take any corrective measures, if necessary. Cell electrical
characteristics shall be determined based on the results of production line
tests performed in accordance with IEC 904-1 at ‘Standard Test Conditions’ (1000
W/m2 with IEC904-3 or equivalent IEEE reference solar spectral irradiance
distribution, AM1.5 and 25C).

 

(3) The quality of the Cells enables their further processing into modules, in
line with best practice/state of the technology and the standard tolerances in
general industrial practice.

 

(4) Should deviations occur in the module in regards to the breakage and
performance behaviour during further processing beyond the standard tolerances
in general industrial practice for comparable Cells, Q-Cells has the right to
prove to PowerLight that results within the tolerance can be achieved.
PowerLight shall accept a best practice benchmark for the further processing of
Cells as a reference (see § 12 para. 2 and 3). In the event that a benchmark in
line with the general industry standards is proved, PowerLight shall make no
complaints against Q-Cells for defects. In the event that no benchmark in line
with the general industry standards is proved, Q-Cells may select either to
re-supply those Cells outside the tolerance level or to provide financial
compensation for the Cells in question. Q-Cells has no further obligations
towards PowerLight in this respect.

 

(5) After expiry of the warranty period stipulated in § 14 para. 2, liability is
limited to re-supplying non-defective Cells. In particular, PowerLight has no
right to claim for damages under this Section 11 or 14 following this period.

 

(6) The parties agree that in this Section is neither stipulated a “guarantee
for the quality” of the Cells in the sense of § 443 BGB nor the “acceptance of a
guarantee” in the sense of § 276 BGB.

 

§12. Transport Breakage / Quality Assurance

 

(1)

PowerLight is aware that breakage may occur during transport due to the fragile
nature of the Cells. Up to *** cell breakage in the packaging, based on monthly
deliveries, is permissible. Q-Cells shall replace any further broken Cells in
the packaging, assuming

 

7

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

 

correct transport and handling, on re-delivery of the broken Cells, in
accordance with the stipulations of this Contract. Q-Cells shall bear the costs,
as far as they are necessary.

 

(2) Both parties shall strive to further reduce cell breakage and to improve the
Cells’ quality. For this purpose, both parties shall strive to carry out an
intensive technological dialogue and cooperation. Both parties undertake to
introduce a breakage reduction programme.

 

(3) Both parties undertake to introduce a quality assurance system in accordance
with Schedule 5. A key element of this system is a complete, systematic
information feedback on the processing results of the Cells. Q-Cells shall make
resources available to provide advice and support for PowerLight for technical
issues and for optimising processing of the Cells.

 

(4) Q-Cells agrees that Cell construction and thickness shall be of sufficient
durability to handle hand assembly and hand soldering by qualified personnel at
breakage levels reasonably acceptable using then prevailing industry standard
construction techniques in effect from time to time.

 

§13. Notice of Defects

 

(1) PowerLight is obliged to immediately examine delivered goods for obvious
defects. Should a defect be detected thereby, PowerLight shall report this in
writing to Q-Cells without delay. A notice of defect may only be observed if it
is sent without delay, at the latest within 7 days of delivery.

 

(2) Should a concealed defect be detected, a notice of defect shall be sent in
writing directly on its discovery. A notice of defect may only be observed if it
is sent without delay on discovery of the defect, at the latest within one year
of delivery.

 

(3) The provisions of this Section 13 shall only apply to the one year defects
warranty, and not the performance output warranty.

 

§14. Warranty, Warranty Period

 

(1) In the event of a defective delivery, PowerLight may choose between
subsequent fulfilment (repair of the defect or delivery of non-defective Cells)
and withdrawal from the defective delivery. Should PowerLight opt for subsequent
fulfilment, Q-Cells is obliged to either repair the defect or deliver
non-defective Cells at its own choice. In the event of a failed subsequent
delivery or defect repair, PowerLight is obliged to accept a further attempt at
subsequent delivery or defect repair before claiming its further statutory
warranty rights (reduction of the purchase price or withdrawal). PowerLight is
obliged to deliver the defective Cells back to Q-Cells. Q-Cells shall bear the
necessary costs for this delivery.

 

(2) The defects warranty period is valid for one year, beginning on delivery of
the Cells. A performance output warranty period of 10 years applies to the
agreed quality of the Cells in accordance with § 11 para. 1.

 

(3) Further claims on the part of PowerLight are ruled out, particularly due to
consequential damage caused by defects, provided this does not result from the
lack of assured specifications.

 

8

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

(4) Should PowerLight sell the supplied goods in an altered form or after
combining them with other goods (other than a conventional laminate framing
process), PowerLight shall exempt Q-Cells internally from third-party product
claims, provided it is responsible for the defects causing the liability.

 

(5) Any warranty claims properly notified during the warranty period become
time-barred upon expiration of the applicable statutory limitation period.

 

§15. Limitation of Liability

 

(1) The exclusions and limitations of liability agreed in this Contract do not
apply to damages arising from injuries to life, body or health caused by a
negligent breach of obligations by Q-Cells or a deliberate or a negligent breach
of obligations by a statutory representative or vicarious agent of Q-Cells.
Neither do the exclusions and limitations of liability agreed in this Contract
apply to other damages caused by a grossly negligent breach of obligations by
Q-Cells or a deliberate or a grossly negligent breach of obligations by a
statutory representative or vicarious agent of Q-Cells.

 

(2) Compensation for the breach of significant contractual obligations is
limited to predictable damages typical for the contract, provided the breach is
not deliberate or grossly negligent. The above stipulations do not entail a
change in the onus of proof to the disadvantage of either party.

 

§16. Eigentumsvorbehalt (Lien Rights)

 

(1) Q-Cells shall be granted the following securities until satisfaction of all
claims with respect to the applicable Cells (including all balance claims from
open accounts) to which Q-Cells is entitled for every legal justification from
PowerLight now or in the future. Q-Cells shall release securities of its choice
on demand, should the value of the securities exceed the claims to be secured in
the long term by more than 20%.

 

(2) The goods supplied remain the property of Q-Cells. Processing or treatment
of the goods always takes place for Q-Cells as the manufacturer, but without
obligations for Q-Cells. Should Q-Cells’ (co)ownership of property be
extinguished through combining the goods with other goods, the parties agree at
this present time that PowerLight’s (co)ownership of property of the new item
shall pass over to Q-Cells proportionate to Q-Cells’ share of value (as per
invoice). PowerLight shall keep the (co) property of Q-Cells free of charge.
Goods for which Q-Cells is entitled to (co)ownership of property are referred to
hereafter as reserved goods.

 

(3) PowerLight is entitled to process, sell and transfer ownership of the
reserved goods in the ordinary course of business. PowerLight transfers all
claims to their full extent arising from further sale of or other legal
justifications in regards to the reserved goods (including all balance claims
from open accounts) to Q-Cells at this present time for securing reasons.
Q-Cells hereby revocably authorises PowerLight to recover the claims transferred
to Q-Cells for its account in its own name. This recovery authorisation may only
be revoked in the event that PowerLight does not fulfil its payment obligations
in due form.

 

(4) In the event of seizure of the reserved goods by third parties, PowerLight
shall inform the third party of Q-Cells’ property ownership and inform Q-Cells
without delay. PowerLight shall bear the costs and damages.

 

9

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

§17. Force Majeure

Neither of the parties shall be liable for prevention from fulfilling the
Contract as a result of force majeure resulting from natural disasters, war,
unrest, labour disputes, suspension or interruption of operations due to such
factors, or similar natural disasters. In such events, the parties shall contact
each other without delay and discuss the measures to be taken. The parties
undertake to use commercially reasonable efforts re-enable the Contract’s
fulfilment by all technical and economically reasonable means. In addition,
wafer shortages shall also relieve Q-Cells of its obligations under this
Contract to the extent provided in Section 6.

 

§18. Confidentiality

Both parties agree to maintain confidentiality concerning all information and
property obtained from the other party in connection with this Contract, as well
as the details of the Contract, in each case unless otherwise expressly
authorized herein or by the non-disclosing party in writing, or as required by
law or regulation. Each party shall use such information and property, and the
features thereof, only in its performance under this Contract. Upon a party’s
request, the other party shall return all such information and property to the
requesting party or make such other disposition thereof as is directed by the
requesting party. The parties shall make provisions that employees and third
parties entrusted with implementing the Contract are bound to this obligation of
secrecy. This also applies to the presentation of this Contract for legal
examinations or audits by legal consultants and tax advisors, investors, banks
and other advisors. No party shall make or authorize any news release,
advertisement, or other disclosure which shall confirm the existence or convey
any aspect of this Contract without the prior written consent of the other party
except as may be required to perform this Contract, or as required by law or
regulation.

 

§19. Intellectual Property

 

(1) Q-Cells shall retain all patents and other proprietary rights embodied in
the Cells. Nothing in the foregoing shall impair, alter or otherwise affect
PowerLight’s proprietary rights in its patents, products or other intellectual
property.

 

§20. Strategic Cooperation

 

(1) The parties would like to discuss establishing a strategic co-operation
relationship in which PowerLight and Q-cells will assist each other and
co-ordinate their respective marketing activities and branding efforts in
development of the North American market for photovoltaic cells and modules. In
connection with such marketing activities, Q-Cells commits to contributing up to
$50,000 per year (up to a maximum of $100,000 over the entire term of this
contract) for covering costs related to such marketing activities. In addition,
Q-Cells will contribute up to an aggregate of $50,000 for product certifications
of photovoltaic modules created by PowerLight using the Cells. Q-Cells will also
supply at no charge to PowerLight up to five hundred (500) Cells for each
product certification, up to a maximum of five (5) certifications. Within the
spirit of this objective, the parties will explore granting each other
‘preferred partner’ status. Preferred partner status would not provide for any
kind of mutual and/or unilateral exclusivity in the relationship between the
parties. However, the parties could use this reciprocal preferred relationship
to support each other in the development of the North American market. As
preferred partners the parties could co-ordinate their respective marketing
efforts in selected markets, jointly working on the product development and
support each other in such other ways as may be mutually agreed on.

 

10

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

(2) QUEBEC Cells. To the extent permitted by applicable law, PowerLight shall
have a right of first refusal to purchase, on an exclusive basis within North
America cells produced by Q-Cells based on the high efficiency back contacted
monocrystalline-based cell (“QUEBEC”) currently under development (“QUEBEC
Cells”). Q-Cells shall notify PowerLight no later than three (3) months prior to
the available test deliveries of any QUEBEC Cells in North America, and
PowerLight shall notify Q-Cells within six (6) weeks following such notice
whether PowerLight wishes to perform field tests to determine whether it wishes
to exercise, in its sole and absolute discretion, its right to exclusively
purchase the QUEBEC Cells for the North American market Any field test that
PowerLight conducts shall have a maximum duration time of three months.
Following completion of such tests PowerLight shall notify Q-Cells whether it
exercises its rights to exclusivity for the relevant QUEBEC Cells. The parties
will at that time mutually determine whether any quantity ultimately ordered
will be credited against the minimum firm commitment obligations set forth in
Schedule 2. Such period of exclusivity shall expire twelve (12) months following
the first field test completed by PowerLight of the relevant QUEBEC Cells;
provided, however that for the U.S. new home builder market (defined as builders
who average more than ten new homes per project) PowerLight will receive an
additional six (6) months of exclusivity following this twelve (12) month
period. The exclusivity during such six (6) month period shall not extend to
redistribution by Q-Cells’ customers. All other terms of this Contract,
including but not limited to the 92% discount and the price adjustment
mechanisms stated in Section 8(2) and Schedule 4, shall apply to the purchase
and sale of QUEBEC Cells.

 

(3) Special Technologies. To the extent permitted by applicable law, PowerLight
shall have a right of first refusal to purchase, on an exclusive basis within
North America any technologies developed by Q-Cells or 100% affiliates of
Q-Cells other than standard mono and multicrystalline cells (the “Special
Technologies”). Q-Cells shall notify PowerLight no later than three (3) months
prior to the available test deliveries of any Special Technologies in North
America, and PowerLight shall notify Q-Cells within six (6) weeks following such
notice whether PowerLight wishes to perform field tests to determine whether it
wishes to exercise, in its sole and absolute discretion, its right to
exclusively purchase the Special Technologies for the North American market. Any
field test that PowerLight conducts shall have a maximum duration time of three
months. Following completion of such tests PowerLight shall notify Q-Cells
whether it exercises its rights to exclusivity for the relevant Special
Technologies. Any quantity ultimately ordered will not be credited against the
minimum firm commitment obligations set forth in Schedule 2. Such period of
exclusivity shall expire twelve (12) months following the first field test
completed by PowerLight of the relevant Special Technologies; provided, however
that for the U.S. new home builder market (defined as builders who average more
than ten new homes per project) PowerLight will receive an additional six
(6) months of exclusivity following this twelve (12) month period. The
exclusivity during such six (6) month period shall not extend to redistribution
by Q-Cells’ customers The sales and purchase of this special technologies shall
be at conditions in line with the spirit of this contract.

 

§21. Final Provisions

 

(1) This Contract is subject to the laws of the State of Germany, without regard
to its conflicts of laws principles. UN purchase law is not applicable.

 

(2)

The parties shall attempt to solve all possible differences occurring during the
implementation of this Contract by mutual agreement. All disputes that may arise

 

11

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

between the parties under or in connection with this Contract, shall, unless
otherwise agreed by the parties, be submitted (together with any counterclaims)
to final and binding arbitration heard by a three arbitrators in accordance with
the standard rules of the international court of arbitration (the “ICC”) and to
be conducted in English in London, England. Each party may select one
arbitrator, and the third arbitrator shall be chief arbitrator and shall be
selected by the two arbitrators chosen by the parties. Unless agreed by both
parties, the nationality of the chief arbitrator shall be neither American nor
German. The prevailing party of any arbitration, action or legal proceeding
shall be entitled to receive from the other party, in addition to any other
relief that may be granted, its reasonable attorneys’ fees (of German legal
counsel), costs, and expenses incurred.

 

(3) No agreements shall be made outside of this Contract. Alterations and
additions shall be made in writing. This also applies to eliminating this
stipulation on written form.

 

(4) Should any stipulation of this Contract be or become invalid, this shall not
affect the validity of the remaining stipulations. The parties undertake to
replace the invalid stipulation with another, which is as close as possible in
its economic effects to the stipulation to be replaced. This also applies to
filling gaps in the Contract.

 

(5) The failure of any party to insist upon the performance of any provision of
this Contract or to exercise any right or privilege granted to such party under
this Contract shall not be construed as waiving such provision or any other
provision of this Contract, and the same shall continue in full force and
effect. If any provision of this Contract is found to be illegal or otherwise
unenforceable by any court or other judicial or administrative body, the other
provisions of this Contract shall not be affected thereby, and shall remain in
full force and effect.

 

(6) No party shall assign this Contract without the prior written consent of the
other parties hereto; provided, however, that each party may assign this
Contract to its subsidiaries, or in connection with a merger, acquisition,
change of control or sale of substantially all assets of such party upon notice
to the non-assigning party but without any such consent.

 

(7) This Contract, including all exhibits, schedules, and annexes hereto,
contains the complete and entire agreement among the parties as to the subject
matter hereof and replaces and supersedes any prior or contemporaneous
communications, representations or agreements, whether oral or written, with
respect to the subject matter of this Contract. No modification of the Contract
shall be binding unless it is written and signed by both parties.

 

(8) Notwithstanding anything herein, either party shall be entitled to offset
any amounts it otherwise owes the other party under this Contract by such
amounts, including but not limited to any penalties or liquidated damages owed
hereunder.

 

(9) All official notifications made under this Contract shall be delivered by
facsimile, e-mail transmission, nationally recognized overnight courier (such as
federal express), or hand delivered to the person below. Notice shall be
effective upon the day received, or within twenty-four hours after submission of
any of the above methods.

 

To Q-Cells:

 

Q-Cells AG

Guardianstrasse 16

060766 Thalheim

Germany

Facsimile +49(0)349466 8-610    

Attn: CEO

 

  

To PowerLight Corporation:

 

2954 San Pablo Avenue

Berkeley, CA 94702 USA

Facsimile: 001-(510)540-0552    

Attn: President

    

 

12

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

(10) Each entity signing this Contract warrants that it has full authority and
consent to enter in to this Contract and that this Contract shall be binding on
it in accordance with its terms.

 

(11) All references to the “Contract” hereunder shall include all schedules,
annexes and other attachments hereto.

IN WITNESS WHEREOF, the parties hereto have signed this Contract as of the date
and year first above written.

 

Thalheim, Germany         Berkeley, California USA /s/ [Illegible]         /s/
Daniel Shugar - Q-Cells -         - PowerLight -

Name:

Title:

          

Name:

Title:

  

 

13

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

LIST OF SCHEDULEES:

Schedule 1: Data Sheets and Technical Specifications

Schedule 2: Delivery Schedule and Delivery Dates

Schedule 3: Provisions Concerning Delivery Units and Packaging

Schedule 4: Prices

Schedule 5: Quality Assurance System

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

Schedule 1: Data Sheets and Technical Specifications

The technical specifications of the Cells to be supplied are defined in the
attached product data sheet for each cell type and the parameter sheet “Optical
Sorting Criteria” and serve to characterise the products manufactured by
Q-Cells. These two documents in the respective valid version form part of the
Contract. The valid versions of the data sheets can be called up via Internet
(www.q-Cells.com).

The valid version of the parameter sheet “Optical Sorting Criteria” at the time
of completion of the Contract is set forth below under the Parameter Sheet under
the class A column. In the event of changes, Q-Cells AG, Product Management
Department, shall provide the new parameter sheets.

 

15

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

***

 

16

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

Schedule 2: Delivery Schedule and Delivery Dates

Supply Quantities and Dates

Minimum Supply Quantities in MWp

Table 2.1: Minimum Supply Quantities 2006 – 2011

 

        Year            Minimum Supply Quantity in MWp  

Cell Type*

2006    2MWp  

80% Quantity Q6LTT-1520 (1500, 1540

also allowed), 20% Quantity Q6LM - 1640 (1620

and 1660 also allowed)**

2007    8MWp***   As above, subject to Sections 1 and 5, 2008    15MWp   As
above, subject to Sections 1 and 5 2009    15MWp   As above, subject to Sections
1 and 5 2010    10MWp****   As above, subject to Sections 1 and 5 2011   
10MWp****   As above, subject to Sections 1 and 5

--------------------------------------------------------------------------------

* Subject to change from time to time in accordance with Section 1 para 1.

** Re-Allocation of 80/20 Distribution.

The 80/20 distribution indicated is subject to change on mutual written consent
of the parties. Notwithstanding the foregoing, Q-Cells shall make commercially
reasonable efforts, consistent with increases in purchase volumes of the
monocrystalline wafers, to preferentially allocate more monocrystalline cells to
Powerlight to increase the "mix" from 20/80, and PowerLight shall retain
discretion whether to accept any such proposed change in allocation.

*** 2007 Additional Volumes.

Q-Cells will offer to PowerLight additional quantities to market conditions in
2007 in the case of customer cancellations or additional production beyond the
quantities already under contract or still in negotiation with other Q-Cells
customers. All other terms of this Contract excluding pricing shall apply to the
purchase and sale of such additional cells.

**** 2010 and 2011 Quantity Increase Option.

PowerLight shall have the option, exercisable in its sole and absolute
discretion, to purchase up to an additional 5MWp for each of 2010 and 2011 (i.e.
up to 15MWp in each year). In the event PowerLight wishes to exercises such
option, it shall notify Q-Cells in writing no later than 18 months prior to the
start of the year of increase unless Q-Cells subsequently agrees in writing to a
shorter notification period. All other terms of this Contract, including but not
limited to pricing, shall apply to the purchase and sale of such additional
Cells.

 

17

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

Table 2.2: Monthly Quantity Schedule for 2006

 

Month

  

Monthly Quantity in MWp

January

  

February

  

March

  

April

  

May

  

June

  

July

   0.2 MW

August

   0.3 MW

September

   0.4 MW

October

   0.4 MW

November

   0.4 MW

December

   0.3 MW

 

18

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

Schedule 3: Delivery Units and Packaging

The specification of delivery units and packaging of the Cells to be supplied
according to the delivery schedule (Schedule 2) is defined in the respective
valid version of the parameter sheet “Delivery Units and Packaging” and forms
part of the Contract. The currently valid version of the parameter sheet
“Delivery Units and Packaging” may be requested at any time from Q-Cells AG,
Product Management Department.

The following delivery and packaging terms apply, (i) Q-Cells shall bear all
costs associated with packaging or storing the Cells (ii) all Cells shall be
packaged, marked, and otherwise prepared in accordance with good commercial
practices to obtain the lowest shipping rates possible and in accordance with
all applicable federal, state and local packaging and transportation laws and
regulations, (iii) Q-Cells shall mark on containers handling and loading
instructions, shipping information, PowerLight order number, shipment date and
names and address of Q-Cells and PowerLight (or its ModCo designee), and (iv) an
itemized packing list shall accompany each shipment. In addition, prior to
shipping Q-Cells shall deliver to PowerLight via e-mail a packing list showing
Cell packaging serial numbers. Parameter Sheet “Delivery Units and Packaging” in
the valid version dated May 20, 2005 04-4.3-003-A:

LOGO [g34887page19.jpg]

 

19

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

Schedule 4: Prices

The prices for Cells to be supplied in 2006 is 92% of the prices stipulated in
the following:

PowerLight/Q-Cells Initial Price List:

LOGO [g34887page202.gif]

Q-Cells reference price *** with a net back price of ***.

Price Adjustment Mechanism – All Years Subsequent to 2006

As an independent basis for ***, the parties agree to the following annual price
adjustment mechanism: *** no later than *** Q-Cells will issue its Q-Cells
Export price list generally applicable to all Q-Cells’ customers, which shall
contain the same pricing as the generally applicable semi-annual price list
simultaneously published by Q-Cells (the “Q-Cells Export Price List”). ***

 

  (1) *** of its then current price, (b) *** of its then current price, and
(c) *** of its then current price; provided in each case that the Reference
Pricing is lower than PowerLight’s then current price; and

 

  (2) ***

Attached to this Schedule are four price adjustment scenarios illustrating this
price adjustment mechanism. *** was used in these scenarios.

 

20

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

Annual Price Adjustment Mechanism Examples

 

Q-Cells Annual Price List Changes – Scenarios

Scenario

   2006    2007    2008    2009    2010    2011

1. Rising-falling

      ***    ***    ***    ***    ***

2. Gradual Decrease

      ***    ***    ***    ***    ***

3. Rapid Decrease

      ***    ***    ***    ***    ***

4. Mixed

      ***    ***    ***    ***    ***

***.

***

***

***

***.

***

***

***

 

21

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

Schedule 5: Quality Assurance System

The implementation of §12 paragraph (3) is guaranteed by the quality assurance
system. The quality assurance system forms a significant part of the supply
Contract for Cells. It serves to register the processing results on the
PowerLight side in the form of systematic information feedback.

The first version of the quality assurance system consists of the respective
valid monthly “quality assurance report”, which shall be completed by the 15th
calendar day of each following month by the customer and sent to Q-Cells,
Product Management Department, by e-mail.

The quality assurance system shall be continuously extended in further steps on
the basis of the collaboration with PowerLight.

 

22

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

LOGO [g34887page23.gif]

 

23

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  